              Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

EDDIE LEE WILSON, AND CHESTER                          §
JACKSON, SR., A/N/F CHESTER                            §
JACKSON, JR.                                           §
   Plaintiffs,                                         §
                                                       §
v.                                                     §                NO. 1:20-cv-00311-RP
                                                       §
ROBERT RILEY BAUCOM,                                   §
DEPUTY JOHN K. BENNETT,                                §                JURY DEMANDED
SHERIFF THOMAS NORSWORTHY,                             §
CITY OF CALDWELL, AND BURLESON                         §
COUNTY                                                 §
   Defendants.                                         §

              DEFENDANT ROBERT RILEY BAUCOM’S PRE-TRIAL FILINGS

TO THE HONORABLE PITMAN, UNITED STATES DISTRICT JUDGE:

         Defendant, Robert Riley Baucom, files his pre-trial filings pursuant to Local Rule CV-

16(f):

I.       Defendant’s Proposed Voir Dire

         Defendant respectfully requests that the Court ask the following questions to prospective

jurors during voir dire examination:

         1.      Are any of you, or your immediate family members, acquainted with the

following persons? If so, in what manner?

                 (a)    Chester Jackson, Jr., the Plaintiff in this case.

                 (b)    Robert Riley Baucom, the Defendant in this case.

         2.      The plaintiff has indicated that the following individuals may testify. Do

you, or any of your immediate family members, know any of these individuals? If so, in what

manner?




Defendant Baucom’s Pre-Trial Designations                                                      Page 1
             Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 2 of 8




                                     [Read plaintiff's witness list]

        3.      The defendants have indicated that the following individuals may testify.

Do you, or any of your immediate family members, know any of these individuals? If so, in

what manner?

                                    [Read defendants' witness list]

        4.      Do you know anyone else on the jury panel? If so, how?

        5.      Have you, your family members, or close friends ever been a plaintiff, defendant,

or witness in a civil lawsuit? If so, please state:

                (a)     Whether you or they were a plaintiff, defendant, or witness;

                (b)     The nature of the lawsuit;

                (c)     The names of the parties involved in the lawsuit;

                (d)     The outcome of the lawsuit; and

                (e)     Anything about the experience that might affect your ability to be a

        fair and impartial juror in this case.

        6.      Have you, any of your immediate family members, or any of your close

friends ever been questioned or arrested by law enforcement officials? If so, what was the nature

of the encounter or arrest with the law enforcement official? (Approach the bench if appropriate).

Has that experience caused you to view law enforcement officials in a negative light?

        7.      Have you, any member of your family, or any close friends ever filed a

claim, complaint, lawsuit or grievance concerning the actions of a law enforcement officer, a

governmental body (like a city, county, or state), or an employee of a governmental body? If so,

what was the nature of the complaint, grievance, or lawsuit and what was the outcome?




Defendant Baucom’s Pre-Trial Designations                                                   Page 2
             Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 3 of 8




        8.      Have you, any member of your family, or any close friends ever filed a claim,

complaint, lawsuit or grievance complaining of a violation of their civil rights. Examples of civil

rights violations include, but are not necessarily limited to, wrongful arrest, use of excessive

force, violation of the right to free speech.

        9.      Have you, any member of your family, or any close friends ever filed a claim,

complaint, lawsuit or grievance complaining of the actions of a law enforcement officer of the

Austin Police Department? As a result of that experience, do you view Austin police officers in

a negative light?

        10.     Have you, any member of your family, or any close friends ever filed a claim,

complaint, lawsuit or grievance complaining of the City of Caldwell or any of its employees?

        11.     Have you, your family members, or any of your close friend had any interactions

with any law enforcement officers that might affect your ability to be a fair and impartial juror in

this case?

        12.     Do you, or any of your family members or close friends, believe that use of force

by police officers or law enforcement officials is a problem in our society? If so, can you

describe why? If you have that belief, can you disregard it and act fairly and impartially if you

are selected as a juror in this case involving claims that police officers used excessive force?

        13.     Do you, or any of your family members or close friends, believe that police

officers or law enforcement officials should be held more accountable for their actions when they

use force on suspects? If so, can you explain? If you have that belief, can you disregard it and act

fairly and impartially if you are selected as a juror in this case involving claims that police

officers used excessive force?




Defendant Baucom’s Pre-Trial Designations                                                      Page 3
            Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 4 of 8




        14.     Does anyone have any factual knowledge of this case or any cases involving

similar claims?

        15.     Does anyone have any specialized legal knowledge involving constitutional

claims or civil rights claims in general?

        16.     Has anyone formed an opinion, based merely on what you have heard so far, that

the plaintiff is entitled to compensation in this case?

        17.     Does anyone here believe that police officers or law enforcement officials have

too much power or discretion in performing their duties? If so, can you explain why? If you have

that belief, can you disregard it and act fairly and impartially if you are selected as a juror in this

case involving claims that police officers used excessive force?

        18.     The Court will instruct you concerning the nature of constitutional rights. Would

you be able and willing to follow the Court’s instructions concerning the law, even if the

instructions differ from your own personal views?

        19.     In this lawsuit the plaintiff will claim that his civil rights were violated. Do you,

your family members, or any of your close friends belong to an organization whose primary

purpose is the protection of civil rights?

        20.     Do you, your family members, or any of your close friends have training in police

procedures or policies? If so, please describe the nature of the training.

        21.     Do you, your family members, or any of your close friends have any specialized

knowledge, training or experience in the law? If so, in what field?

        22.     Have you, your family members, or any of your close friends ever been charged

with a crime for which you were subsequently exonerated? If so, please approach the bench and

describe.




Defendant Baucom’s Pre-Trial Designations                                                       Page 4
           Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 5 of 8




        23.     Have you, your family members, or any of your close friends ever relied upon the

response of law enforcement in a situation in which your physical safety was in danger? If so,

please describe. If the matter is of a personal or sensitive nature, please approach the bench.

        24.     Is there anything we have not talked about that you believe might affect your

ability to be a fair and impartial juror?

II.     Defendant’s Statement of Claims and Defenses

        Defendant Robert Riley Baucom respectfully requests that the court provide the

following statement of claims and defenses to prospective jurors during the voir dire

examination:

        The Plaintiff, Chester Jackson, Jr., claims that the Defendant, Robert Riley Baucom, who

was a uniformed police officer, violated his civil rights by using excessive force. The Defendant

denies using excessive force. The Defendant contends that the Plaintiff was the cause of his fall

while in Defendant’s custody. Defendant further contends that the Plaintiff’s injuries occurred

subsequent to the fall and was not related to the fall, but rather was the result of actions and

events that occurred while Plaintiff was a patient at Cross Creek Hospital. The Defendant denies

that he was plainly incompetent, or knowingly violated Plaintiff’s constitutional rights when he

used force.

III.    Joint Stipulation of Facts

        At this point, the parties have not reached agreement on any joint stipulation of facts. The

parties will file any stipulations they reach in advance of trial.




Defendant Baucom’s Pre-Trial Designations                                                     Page 5
             Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 6 of 8




IV.     DEFENDANT ROBERT RILEY BAUCOM’S EXHIBIT LIST

 EXHIBIT                      DESCRIPTION                      OFFER       OBJECT      ADMIT
   NO.                                                          (Y/N)       (Y/N)       (Y/N)
      D–1      St. David’s Medical Center – Medical
      D–2      Cross Creek Hospital – Medical
      D–3      Baylor Scott & White Medical Center-
               Brenham – Medical
      D–4      MHMR Authority of Brazos Valley –
               Medical
      D–5      Austin Travis County EMS – Medical
      D–6      Austin Healthcare & Rehabilitation –
               Medical
      D–7      Burleson County Jail Video
      D–8      Burleson County Body Camera Videos

V.      DEFENDANT ROBERT RILEY BAUCOM’S WITNESS LIST

        The witnesses listed below have previously been identified to Plaintiff:

        A.      Expected Witnesses

                1.      Robert Riley Baucom

                2.      Dr. John Bertelson, MD, FAAN

        B.      Witnesses to be Called if Necessary

                3.      Dr. Mark D. Fierro, MD

                4.      Dr. Cameron Ludt, DO

                5.      Burleson County Sheriff’s Office (“BCSO”) Deputy John K. Bennett

                6.      BCSO Deputy Matthew Higgins

                7.      BCSO Deputy William Elkins

                8.      BCSO Deputy Kaitlyn Bradshaw

                9.      BCSO James Elswood

                10.     Other non-retained medical experts identified by Defendant (Dkt. # 50)


Defendant Baucom’s Pre-Trial Designations                                                  Page 6
           Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 7 of 8




VI.     Proposed Jury Instructions and Verdict Forms

        Defendant’s proposed jury instructions and verdict forms are attached as Exhibit A.

VII.    Motion in Limine

        Defendant’s Motion in Limine is attached as Exhibit B.

VIII. Anticipated Length of Trial

        Four (4) days.


                                                  Respectfully submitted,

                                                  WRIGHT & GREENHILL, P.C.
                                                  900 Congress Avenue, Suite 500
                                                  Austin, Texas 78701
                                                  512-476-4600
                                                  512-476-5382 – Fax

                                                  By:         /s/ Blair J. Leake
                                                        Blair J. Leake
                                                        State Bar No. 24081630
                                                        bleake@w-g.com
                                                        Stephen B. Barron
                                                        State Bar No. 24109619
                                                        sbarron@w-g.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  ROBERT RILEY BAUCOM




Defendant Baucom’s Pre-Trial Designations                                                     Page 7
           Case 1:20-cv-00311-RP Document 74 Filed 09/03/21 Page 8 of 8




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of September, 2021, a true and correct copy of the
foregoing document was caused to be served upon all counsel of record via E-File/E-Service/E-
Mail and/or Regular U.S. Mail, in accordance with the Texas Rules of Civil Procedure, as
follows:


U.A. Lewis
Okwudili Onyekwelu
THE LEWIS LAW GROUP, PLLC
P.O. Box 27353
Houston, TX 77007
Myattorneyatlaw@gmail.com
oonyekwelu@thelewislaw.com

Joanna Lippman Salinas
David Isaac Solomon
FLETCHER, FARLEY, SHIPMAN, & SALINAS, LLP
2530 Walsh Tarlton, Suite 150
Austin, Texas 78746
Joanna.salinas@fletcherfarley.com
david.solomon@fletcherfarley.com

Ramon G. Viada, III
VIADA & STRAYER
17 Swallow Tail Court
The Woodlands, TX 77381
rayviada@viadastrayer.com


                                                          /s/ Blair J. Leake
                                                  Blair J. Leake




Defendant Baucom’s Pre-Trial Designations                                               Page 8
